J-S67005-15                                             January 19, 2016

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                   Appellee               :
                                          :
           v.                             :
                                          :
DION DAVID DERRIG,                        :
                                          :
                   Appellant              :   No. 219 MDA 2015

                 Appeal from the PCRA Order January 20, 2015,
                    Court of Common Pleas, Bradford County,
                Criminal Division at No. CP-08-CR-0000764-2011


COMMONWEALTH OF PENNSYLVANIA,             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                   Appellee               :
                                          :
           v.                             :
                                          :
DION DAVID DERRIG,                        :
                                          :
                   Appellant              :   No. 220 MDA 2015

                 Appeal from the PCRA Order January 20, 2015,
                    Court of Common Pleas, Bradford County,
                Criminal Division at No. CP-08-CR-0000765-2011

BEFORE: BOWES, PANELLA AND PLATT*, JJ.

MEMORANDUM BY BOWES, J.:                             FILED JANUARY 19, 2016

     Dion David Derrig (“Derrig”) appeals pro se from the January 20, 2015

order entered by the Bradford County Court of Common Pleas dismissing his

petitions filed pursuant to the Post Conviction Relief Act, 42 Pa.C.S.A. §§

9541-9546 (“PCRA”), and granting counsel leave to withdraw pursuant to

Commonwealth         v.   Turner,   544       A.2d    927   (Pa.   1988),   and


*Retired Senior Judge assigned to the Superior Court.
J-S67005-15


Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

Because we conclude that the PCRA court erred by permitting counsel to

withdraw pursuant to Turner/Finley, we vacate the PCRA court’s order and

remand.

     In deciding Derrig’s direct appeals in these matters,1 we previously

summarized the factual and procedural histories as follows:

               In May 2010, [Derrig] appeared at the home of
           Mr. and Mrs. Shangraw initially to offer a proposed
           civil war print for sale. While there, he told Mr.
           Shangraw that the home was in need of repair, and
           that he was a contractor and could give him an
           estimate. Mr. Shangraw agreed. Mrs. Shangraw
           signed a proposal with [Derrig] dated May 16, 2010
           for work including materials for a total amount of
           $9,650.00. Pursuant to the proposal, the work was
           to be commenced on June 13, 2010 and completed
           on September 13, 2010, weather permitting.
           [Derrig] was paid as follows: June 4, 201[0]
           $4,450.00; June 8, 2010 $500.00; June 23, 2010
           $2,200.00[;] and July 23, 2010 $400.00 totaling
           $7,550.00. At some point in time [Derrig] again
           returned asking for more money. Mr. Shangraw told
           him he was not going to get any further money and
           not to return to the house “unless you have your tool
           belt on and you are going to do some work.” [Derrig]
           left a few notes on the Shangraw home stating he
           was going to complete the project, but the
           Shangraws never saw or heard from [Derrig] again
           after they refused to provide him with further funds.
           [Derrig] never delivered materials to the Shangraws,



1
   As we did when deciding Derrig’s direct appeals from his judgments of
sentence, here we have sua sponte consolidated the two appeals from the
denial of his PCRA petitions.        See Order, 2/24/15; see also
Commonwealth v. Derrig, 1711 & 1712 MDA 2012, *2 n.1 (Pa.Super.
June 17, 2013) (unpublished memorandum).


                                    -2-
J-S67005-15


          i.e.[,] windows or siding. Eventually, Mr. Shangraw
          contacted the police.

             Subsequently, on November 16, 2011, [Derrig]
          was charged with deceptive business practices and
          other related offenses in connection with his failure
          to complete the repairs to the Shangraw home. Also
          on November 16, 2011, [Derrig] was charged with
          retail theft and theft by receiving stolen property in
          connection with a shoplifting incident that occurred
          on September 20, 2010. Specifically, … the relevant
          facts of said event [are] as follows. Walmart Loss
          Prevention Officer, Jason Smith, reported that, on
          September 21, 2010, a theft of a computer was
          brought to his attention at the Sayre, Bradford
          County Walmart store. Walmart has numerous
          surveillance videos covering the majority of the
          store, including all check out [sic] registers. Smith
          reviewed the videos and provided copies to the
          Athens Township Police Department. Upon Athens
          Township Patrolman John Fedorchak reviewing the
          surveillance videos, he determined that the two men
          taking the computer from Walmart were known to
          him as [Derrig] and his nephew.

              On March 1, 2012, following a one-day jury trial,
          [Derrig] was convicted of retail theft and theft by
          receiving stolen property. Subsequently, on March
          6, 2012, following a two-day jury trial, [Derrig] was
          convicted     of    deceptive   business     practices.
          Thereafter, on April 2, 2012, the trial court imposed
          [an] aggregate sentence of 32 to 120 months’
          imprisonment for all charges. [Derrig] filed timely
          post-sentence motions on April 12, 2012, asserting,
          inter alia, that the verdicts were against the weight
          of the evidence [and raising a violation of Rule 600
          of the Pennsylvania Rules of Criminal Procedure and
          the Interstate Agreement on Detainers (“IAD”)]. On
          August 27, 2012, said motions were denied by
          operation of law pursuant to Rule 720 of the
          Pennsylvania Rules of Criminal Procedure. [Derrig]
          filed timely notices of appeal on September 21,
          2012.



                                   -3-
J-S67005-15



Commonwealth v. Derrig, 1711 & 1712 MDA 2012, **2-4 (Pa.Super. June

17, 2013) (unpublished memorandum) (citations, italicization and formatting

omitted).

       On June 17, 2013, this Court affirmed Derrig’s judgment of sentence.

In reaching this decision, the panel found Derrig’s weight of the evidence

claim lacked merit and that he had waived his remaining claims pertaining to

Rule   600,   the   Interstate   Agreement    on    Detainer’s    Act,   and   the

Commonwealth’s amendment of his criminal information.            The panel found

waiver based upon counsel’s failure to present arguments in support of the

claims, instead “defer[ring] to the trial court’s 1925(a) opinion.” Id. at 5, 7-

9. Derrig did not file a petition for allowance of appeal to the Pennsylvania

Supreme Court.

       On September 4, 2013, Derrig wrote to the trial court requesting the

appointment of counsel to aid him in filing a PCRA petition. On October 7,

2013, the PCRA court appointed Deborah Barr, Esquire, to represent Derrig.

Despite Attorney Barr’s appointment, on November 20, 2013, Derrig filed

pro se PCRA petitions regarding both his deceptive business practices

conviction and his theft-related convictions.      On November 26, 2013, the

PCRA court ordered Attorney Barr to file amended petitions.

       On February 20, 2014, Attorney Barr filed a motion requesting that the

PCRA court schedule a hearing on Derrig’s PCRA petitions. Prior to the PCRA




                                     -4-
J-S67005-15


court ruling upon her request, Attorney Barr filed a motion to withdraw as

counsel on May 2, 2014 based upon Derrig’s dissatisfaction with her

representation.2 On May 14, 2014, while that motion was pending, Derrig

filed a pro se motion for the appointment of new counsel and also filed

amended pro se PCRA petitions. In orders filed on June 5, 2014, the PCRA

court granted Attorney Barr’s motion to withdraw and appointed Patrick

Beirne, Esquire, to represent Derrig.

      On November 3, 2014, Attorney Beirne filed no-merit letters and

requested to withdraw as counsel pursuant to Turner/Finley.         The PCRA

court issued rules returnable for Derrig to show cause why it should not

grant Attorney Beirne’s request to withdraw.       Following the grant of his

request for an extension of time, Derrig filed timely pro se responses

asserting, inter alia, that Attorney Beirne’s no-merit letters failed to comply

with the dictates of Turner/Finley. On January 23, 2015, the PCRA court

entered an order granting Attorney Beirne’s request to withdraw as counsel

and dismissing Derrig’s PCRA petitions.

      Derrig filed timely, pro se notices of appeal and complied with the trial

court’s orders by filing concise statements of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b).          Thereafter, the PCRA court issued a


2
   In this motion, Attorney Barr stated that she filed an amended PCRA
petition on April 2, 2014. See Motion to Withdraw as Counsel, 5/2/14, ¶ 2.
No counseled amended PCRA petition appears in the certified record on
appeal or on the PCRA court’s docket, and the PCRA court gives no indication
that it received an amended PCRA petition from Attorney Barr.


                                        -5-
J-S67005-15


statement in lieu of a written opinion pursuant to Pa.R.A.P. 1925(a), stating

that its reasoning was contained in its November 7, 2014 and January 20,

2015 opinions.

      On appeal, Derrig raises nineteen claims of error from the dismissal of

his PCRA petition related to his deceptive business practices conviction and

twelve issues stemming from the dismissal of his PCRA petition regarding his

theft-related convictions, some (but not all) of which overlap. See Derrig’s

Brief at 4-6.3 We conclude, however, that we need only consider one issue,

which Derrig raises in support of both appeals: “Does PCRA counsel’s ‘no-

merit’ letter meet the requirements as outlined in Comm. v. Finley []?”

See id. at 5, 6.

      At the outset, we note that our standard of review regarding an order

denying a petition under the PCRA is whether the determination of the PCRA

court is supported by the evidence of record and is free of legal error.

Commonwealth v. Davis, 86 A.3d 883, 887 (Pa. Super. 2014). The PCRA

court’s findings will not be disturbed unless there is no support for the

findings in the certified record. Id.




3
   Derrig’s pro se brief is a combined brief and reproduced record totaling
218 pages. He numbers the entirety of the document at the bottom of every
page, but also separately numbers a portion of the argument section of his
brief at the top of those pages. For consistency and ease of reference, we
refer to the pagination of the whole document appearing at the bottom of
the pages of his brief.


                                        -6-
J-S67005-15


      “The Turner/Finley decisions provide the manner for post-conviction

counsel to withdraw from representation.”      Commonwealth v. Freeland,

106 A.3d 768, 774 (Pa.Super. 2014) (quoting Commonwealth v. Rykard,

55 A.3d 1177, 1184 (Pa.Super. 2012).

                Counsel petitioning to withdraw from PCRA
            representation must proceed under [Turner/Finley]
            and must review the case zealously. Turner/Finley
            counsel must then submit a “no-merit” letter to the
            trial court, or brief on appeal to this Court, detailing
            the nature and extent of counsel’s diligent review of
            the case, listing the issues which petitioner wants to
            have reviewed, explaining why and how those issues
            lack merit, and requesting permission to withdraw.

Commonwealth v. Doty, 48 A.3d 451, 454 (Pa. Super. 2012) (formatting

and citation omitted).

                If counsel fails to satisfy the foregoing technical
            prerequisites of Turner/Finley, the court will not
            reach the merits of the underlying claims but, rather,
            will merely deny counsel’s request to withdraw. Upon
            doing so, the court will then take appropriate steps,
            such as directing counsel to file a proper Turner/
            Finley request or an advocate’s brief.

Commonwealth v. Wrecks, 931 A.2d 717, 721 (Pa. Super. 2007) (internal

citations omitted).

      Of relevance to our disposition, Derrig asserts that in his no-merit

letters, Attorney Beirne (1) summarily disposed of his claims as having “no

merit” without the requisite explanation; (2) improperly cast his Rule 600

claim as previously litigated; and (3) failed to address all of the issues Derrig

raised in his pro se PCRA petition. Derrig’s Brief at 41-42, 54. Derrig thus



                                      -7-
J-S67005-15


argues that the PCRA court erred by permitting Attorney Beirne to withdraw

and subsequently dismissing his PCRA petition. Id. at 55.

      The record reflects that in his no-merit letters, Attorney Beirne

grouped the numerous issues Derrig raised in his PCRA petitions into four

categories – (1) a violation of the constitution or law that undermined the

truth determining process; (2) ineffective assistance of counsel; (3)

previously unavailable exculpatory evidence (for Derrig’s deceptive business

practice   conviction)   and   illegal   sentence   (for   Derrig’s   theft-related

convictions); and (4) “other issues of concern to petitioner.” See No-Merit

Letters, 11/3/14, at 4-7. Under each of the overarching categories, Attorney

Beirne purported to list all of the issues that Derrig raised in his pro se PCRA

petitions encompassed by the particular categories, and concluded that there

were no meritorious issues presented. Id.

      Our review reveals that, as Derrig asserts, Attorney Beirne disposed of

Derrig’s ineffective assistance of counsel claims by baldly stating, without

further explanation:     “It is this counsel’s opinion that the trial counsel’s

preparation was adequate. It is this attorney’s belief that trial counsel was

effective.” No-Merit Letters, 11/3/14, at 6. Attorney Beirne wholly failed to

“explain[] why and how those issues lack merit,” as required.            See id.;

Doty, 48 A.3d at 454.

      Further, Attorney Beirne relegates one of Derrig’s ineffectiveness

claims – that trial counsel was ineffective for failing to object to Derrig being



                                         -8-
J-S67005-15


made to wear a “shock restraint” during trial – as “a non-PCRA issue.” No-

Merit Letters, 11/3/14, at 7. He provides no explanation of why, based upon

the record and the law, this ineffective assistance of counsel claim is not

cognizable under the PCRA. See 42 Pa.C.S. § 9543(a)(2)(ii) (stating, “To be

eligible for relief under this subchapter, the petitioner must plead and prove

by a preponderance of the evidence … [t]hat the conviction or sentence

resulted   from   …   [i]neffective   assistance   of     counsel   which,   in   the

circumstances of the particular case, so undermined the truth-determining

process that no reliable adjudication of guilt or innocence could have taken

place.”); cf. Commonwealth v. Jackson, 965 A.2d 280, 282 (Pa.Super.

2009) (stating that a panel of this Court remanded the case to the PCRA

court for an evidentiary hearing because the appellant “properly preserved a

layered claim of ineffective assistance of counsel for failing to object to his

appearing before the jury in handcuffs”).

       Derrig is also correct that his Rule 600 claim was not “previously

litigated” as Attorney Beirne concluded. See No-Merit Letters, 11/3/14, at

4-5.   The PCRA states, in relevant part, “[A]n issue has been previously

litigated if … the highest appellate court in which the petitioner could have

had review as a matter of right has ruled on the merits of the issue.”

42 Pa.C.S.A. § 9544(a)(2) (emphasis added).             It is uncontested that this

Court, which is the highest appellate court to review Derrig’s direct appeal as

of right, found Derrig’s Rule 600 issue waived based upon his counsel’s



                                       -9-
J-S67005-15


failure to advance an argument in support of the claim.      Derrig, 1711 &

1712 MDA 2012, at **5-6. Moreover, Derrig raises his Rule 600 claim in the

context of prior counsel’s ineffectiveness, which is a separate claim, and as

previously stated, Attorney Beirne failed to explain how this claim lacks

merit in his no-merit letters. See PCRA Petitions, 5/14/14, ¶ 5 (deceptive

business practices) & ¶ 6 (theft-related convictions).

      Lastly, the record reflects that Attorney Beirne did not mention, let

alone address, all of the issues Derrig presented in his pro se PCRA petitions

as required. See Doty, 48 A.3d at 454. Derrig broadly states that Attorney

Beirne only “address[ed] [nineteen] of the [forty] issues raised.”    Derrig’s

Brief at 42.   Despite Derrig’s failure to specify the issues omitted from

Attorney Beirne’s review, even a cursory comparison of Derrig’s pro se PCRA

petitions and Attorney Beirne’s no-merit letters supports a finding that

Attorney Beirne failed to address several issues Derrig wished to raise, in

derogation of the Turner/Finley requirements. See id.

      As Attorney Beirne failed to comply with the clear mandates of

Turner/Finley, the PCRA court erred by granting his request to withdraw as

counsel. Id.; Wrecks, 931 A.2d 717, 721. We therefore remand the case

for the appointment of new counsel.     Counsel shall thereafter consult with

Derrig regarding the issues he wishes to raise for post-conviction review and

either file an amended PCRA petition or, if counsel determines that there are




                                    - 10 -
J-S67005-15


no issues of arguable merit, file a proper no-merit letter and petition to

withdraw with the PCRA court.

      Order vacated.      Case remanded with instructions.     Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/19/2016




                                  - 11 -